PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/923,892
Filing Date: 16 Mar 2018
Appellant(s): Balsells, Peter, J.



__________________
Tom H. Dao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 July 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:

The rejection of claims 9 and 14 under 35 U.S.C. 112(a) as failing to meet the written description requirement;

The rejection of claims 1-5 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al. (US 2,088,703); and 

The rejection of claim 6 under 35 U.S.C. 103 as being obvious in view of Hubbard et al. (Us 2,088,703) alone.




(2) Response to Argument

Background Information
At the outset Examiner has provided an annotated Fig. 9 (version 1) for general labels for various structural elements of Hubbard, and annotated Fig. 9 (version 2) for a specific interpretation, both annotated Figs. consistent with the prior grounds of rejection on appeal. 

    PNG
    media_image2.png
    614
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    809
    media_image3.png
    Greyscale

Additionally please note that the copy of Appellant’s claim 18 provided with the Appeal Brief includes an older version of claim 18 and not the most recent amended claim. The claim set dated 04 January 2021 are the most recent pending claims, and all of Examiner’s references to the claims will be made with reference to that versions. It appears the only difference with the claims recited in the Appeal Brief is two instances of “line contact” in the second to last line of claim 18 have since been amended to read “reduced line contact” to overcome a prior 35 U.S.C. 112 rejection.

Response to Appellant’s “Second Issue”: Claims 18-22 are anticipated by U.S. Patent No. 2,088,703 (Hubbard et al.) under 35 U.S.C 102(a)(1)

Claim Limitations Argued by Appellant
Appellant’s general argument against the single maintained rejections begins on page 14 of the Appeal Brief and is that independent claim 18 is allegedly not anticipated by Hubbard et al. (US 2,099,703). Appellant broadly argues that Hubbard fails to disclose the combination of the plurality of V-bodies of the V-spring comprising “a long leg extending in a first direction from a connecting portion a longer distance than a short leg extending from the connecting portion” (lines 6-8) and “wherein said the long leg forms a line contact with the inside surface of the outside flange” (lines 9-10). These argument are not persuasive as detailed below, with specific reference to Appellant’s specific arguments against the rejection.

Examiner’s Response - Appellant is arguing more specific limitations than are recited in the rejected claims
Appellant’s first specific argument regarding the limitations in question of claim 18 is that “the annular flange 29 of Hubbard…at the end of the Office-assigned “long leg” cannot form part of the long leg since NO part of the annular flange 29 forms a line contact with the inside surface of the outside flange” (see page 15 last paragraph of the Appeal Brief).  This argument is not persuasive as Appellant is arguing more specific limitations than are currently recited and/or as interpreted under the broadest reasonable interpretation of the limitations in question. Specifically Appellant has not claimed that all parts of the long leg must make a line contact, or even any contact, with the inside surface of the outside flange, rather the long leg as a of the length of the outside flange. Importantly Examiner notes that the amount of contact is always with reference to the length of the flange and not the length of the leg, nor is there any limitation in the claim regarding how much of the long leg must contact the inside surface of the outside flange. Thus the long leg may reasonable be considered to include the bent portion (i.e. at element 29/29a of Hubbard) as the long leg as a whole still contacts the inside surface of the outside flange with a line contact (per the BRI of this term). Appellant is attempting to read additional limitations into the claims and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus Appellant’s argument is not persuasive and Hubbard teaches the argued limitations along with all of the limitations recited in the claims.

Appellant then argues that their interpretation of Hubbard discloses that the short leg and long leg are equal or that the long leg is actually shorter than the short leg contrary to the claim limitations (i.e. at lines 6-8). This argument is not persuasive as Appellant’s interpretation excluding the element 29/29a of Hubbard’s long leg has no basis in the recited claim limitations, as described above. As detailed in Examiner annotated Fig. 9 (version 2) above, the long leg clearly extends in the first direction (i.e. the axial right direction) a greater distance than the short leg extends in that direction. Examiner notes that as Appellant has claimed the extending length 
Even if the portion 29/29a of Hubbard was excluded the following claim interpretation (i.e. as exemplified but not solely limited annotated Fig. 9 (version 3) below) is still well within the broadest reasonable interpretation of the claims and contained within Examiner’s interpretation given in the prior Office Action,.

    PNG
    media_image4.png
    786
    1026
    media_image4.png
    Greyscale


The above interpretation is consistent with the BRI of Appellants limitations recited in the rejected claim and clearly shows that the long leg is longer than the short leg along the first direction. Specifically Appellant’s claim 18 does not limit the connecting portion to a specific 
Additionally Examiner notes that short leg could also be considered to be an even shorter portion that what is labeled in Examiner annotated Fig. 9 (version 3) above, as no other limitations regarding the shape or relative size of the short leg are recited in the claim, defined in the specification, or inherent to the BRI of such.
Similarly even if one were to include only parts which completely contact the flanges as being the entirety of the legs, it can clearly be seen that the upper portion of the V-spring that contacts the inside surface of the outside flange is longer than the lower portion of the V-spring that contacts the outside surface of the inside flange, and thus anticipates the claimed limitations Appellant is arguing.

Potentially Relevant Claim Interpretations, based on the broadest reasonable interpretation to one of ordinary skill in the art and in view of Appellant’s specification
Line contact:
Extended line contact: essentially a line like area of contact synonymous with “line contact” above (see page number 11 of Appellant’s 04 January 2021 response, paragraph [0084], etc.)
Point Contact: essentially a contact of a single point (e.g. a sharp corner) up to and including a nominal contact area (i.e. as no infinitely sharp points of contact in structures exist in the practical world)
Extended point contact: essentially a contact greater than that of point contact (i.e. single point plus a nominal area greater than such), but not so great as to rise to the level of a reduced line contact as defined below (See paragraphs [0098], page number 11 of Appellant’s 04 January 2021 response, etc.)
Reduced line contact: essentially a line like area of contact but “much less than” that of a line contact or extended line contact, but no so little as an extended point contact (i.e. much less than 25% contact along the length of the flange, but not including a very small contact area. See paragraph [0042], page number 11 of Appellant’s 04 January 2021 response, etc.). Examiner also notes “short” and “shortened” line contact are synonymous with “reduced line contact”

Response to Appellant’s “Third Issue”: The drawings are appropriately objected to under 37 CFR 1.83(a) and such drawing objections are not appealable
Appellant attempts to appeal the prior drawing objections from the 08 February 2021 Final Rejection, however Examiner notes that drawing objections are generally not appealable, but are instead petitionable with a timely petition under 37 C.F.R. § 1.113.  E.g. As stated in MPEP 1201:

In the instant application the drawing objections in question are not believed to be determinative of the rejection and thus are petitionable instead of appealable. 

Nevertheless, in the event that the Board decided that the drawing objections are appealable, the following response to Appellant’s arguments would apply:
At the outset Examiner notes that the current Figures are the originally submitted Figures dated 16 March 2018, as all later drawing amendments having been either not accepted or set aside by Appellant (e.g. see the 1 page “drawing” document dated 04 January 2021).
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in claims 9 and 14, as dependent on claims 1 and 10 respectively
Appellant argues that the office has mis-applied 37 CFR 1.83(a). This argument is not persuasive as the long leg of the V-spring having “a bend and said bend forming a terminal end section having a different profile than a base section of the long leg, said base section being spaced from said inside surface of said outside flange” (claims 9 and 14) in combination with the 
Appellant argues that “the specification provides support for claims 9 and 14, as discussed above” with apparent reference to the arguments against the withdrawn 35 U.S.C. 112(a) written description requirement rejections. Examiner notes that these arguments are not persuasive as while there is written description support in the original disclosure for such limitations they are not illustrated in the current Figures (i.e. the original Drawings dated 16 March 2018). Though the written description requirement of 35 U.S.C. 112(a) may at times be related to drawing objections, proper written description support of the claimed subject matter is not the test for whether or not the drawings comply with 37 CFR 1.83(a), and specifically whether or not the drawings shown the claimed features in question.
Appellant then argues that “the Office insist that if Appellant amends the drawings as required under 37 CFR 1.83(a), based in the original written description, to show a bend for the claimed features of claims 9 and 14, then the amended drawings would constitute new matter”. This argument is not persuasive as a patent application must comply with both the written description requirement of 35 U.S.C. 112(a) including the prohibition on adding new matter, and 37 CFR 1.83(a) requiring illustration of every feature specified in the claims.  Examiner acknowledged that previous drawing amendments were submitted to add the claimed subject matter to the Figures in an attempt to overcome the drawing objections, but such amendment 
Examiner is sympathetic to the apparent conflict between correcting the drawing and avoiding adding new matter, and thus would and has recommend filing a Continuation-in-Part so that such details could be added to the Figures.
Finally Appellant argues that they attempted to add the bend to the Figures via a schematic representation in the form of a box with dashed lines (e.g. see the 21 April 2020 drawing amendment). While 37 CFR 1.83(a) allows for some elements to be “illustrated in the 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
Conferees:
 /KRISTINA R FULTON/ Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                  
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.